Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Randy Shoemaker on February 2, 2022.

The application has been amended as follows: 

1. (Currently Amended) A method of fining low-density submerged combustion glass, the method comprising: 
providing a fining tank downstream from a submerged combustion melter, the fining tank having a housing that defines a fining chamber and contains a molten glass bath in the fining chamber, the housing further defining each of a glass inlet, a glass outlet, and an auxiliary access passage, and wherein the molten glass bath flows in a flow direction from the glass inlet to the glass outlet; 
introducing unfined molten glass produced in the submerged combustion melter into the fining chamber of a fining tank through the glass inlet, the unfined molten glass 
introducing additive particles directly into the fining chamber of the fining tank through the auxiliary access passage, the additive particles comprising a physically compacted mixture of both a glass reactant material and one or more fining agents, the one or more fining agents being released into the molten glass bath upon consumption of the additive particles in the molten glass bath to thereby accelerate the removal of bubbles from the molten glass bath; and 
discharging fined molten glass out of the fining chamber of the fining tank through 
2. (Original) The method set forth in claim 1, wherein the additive particles include a concentration of the one or more fining agents that ranges from 1 wt% to 30 wt%.  
3. (Original) The method set forth in claim 2, wherein the one or more fining agents contained in the additive particles includes at least one of sulfates, carbon, nitrates, carbonates, metal oxides, reactive metals, nitrides, carbides, or water vapor.  
4. (Original) The method set forth in claim 3, wherein the one or more fining agents contained in the additive particles includes at least one of sodium sulfate, barium sulfate, carbon, MnO2, As2O5, Sb2O5, SnO2, BaO, PbO, Cr2O3, WO3, Li2O, aluminum, copper, tin, or water vapor.  

6. (Original) The method set forth in claim 1, wherein the fining tank further includes a partition wall that extends downwardly from a roof of the housing towards a floor of the housing to define, together with corresponding portions of the floor and opposed sidewalls, a submerged passageway, the partition wall and an inlet end wall of the housing located proximate the glass inlet defining a glass receiving zone of the fining chamber, and wherein each of the glass inlet and the auxiliary access passage are defined in the housing within the glass receiving zone of the fining chamber.  
7. (Original) The method set forth in claim 6, wherein the fining tank further includes one or more heat emitting devices that heat the molten glass bath within the glass receiving zone of the fining chamber.  
8. (Original) The method set forth in claim 6, wherein the partition wall that defines the glass receiving zone with the inlet end wall of the housing is a first partition wall, and wherein the fining tank further includes a second partition wall and a third partition wall, the second partition wall being positioned downstream of the first partition wall in the flow direction of the molten glass bath to define an upstream fining zone of the fining chamber in conjunction with the first partition wall, and the third partition wall being positioned downstream of the second partition wall in the flow direction of the molten glass bath to define a downstream fining zone of the fining chamber in conjunction with the second partition wall and a glass delivery zone of the fining chamber with an outlet end wall of the housing located proximate the glass outlet.  

10. (Currently Amended) The method set forth in claim [[1]] 6, wherein the fining tank includes one or more stirrers that extend into the molten glass bath within the glass delivery zone of the fining chamber for agitating the molten glass bath therein.  
11. (Original) The method set forth in claim 1, wherein the unfined molten glass produced by the submerged combustion melter and introduced into the fining tank is comprised of soda-lime-silica glass having a glass chemical composition that includes 60 wt% to 80 wt% SiO2, 8 wt% to 18 wt% Na2O, and 5 wt% to 15 wt% CaO.  
12. (Previously Presented) The method set forth in claim 1, wherein introducing the additive particles into the fining chamber of the fining tank comprises metering the additive particles directly into the fining chamber so that an average concentration of the one or more fining agents in the molten glass bath ranges from 5 wt% to 10 wt% based on the total weight of the molten glass bath.  
13. (Currently Amended) A method of fining low-density submerged combustion glass, the method comprising: 
2, 8 wt% to 18 wt% Na2O, and 5 wt% to 15 wt% CaO; 
introducing the unfined soda-lime-silica glass into a fining tank located downstream of the submerged combustion melter, the fining tank having a housing that contains a molten glass bath comprised of soda-lime-silica glass into which the unfined soda-lime-silica glass introduced into the fining tank is combined, the molten glass bath flowing in a flow direction within the fining chamber towards a glass outlet of the fining tank; 
introducing additive particles directly into the fining chamber of the fining tank separately from the unfined molten glass, the additive particles comprising a physically compacted mixture of both a glass reactant material and one or more fining agents, the one or more fining agents being released into the molten glass bath contained in the fining chamber upon consumption of the additive particles in the molten glass bath to thereby accelerate the removal of entrained gas bubbles from the molten glass bath; and 
discharging fined molten glass out of the fining chamber of the fining tank through 
14. (Original) The method set forth in claim 13, wherein the glass chemical composition of the soda-lime- silica glass further includes up to 2 wt% Al2O3.  
2, As2O5, Sb2O5, SnO2, BaO, PbO, Cr2O3, WO3, Li2O, aluminum, copper, tin, or water vapor.  
16. (Previously Presented) The method set forth in claim 13, wherein the one or more fining agents contained in the additive particles includes or consists entirely of elemental aluminum.  
17. (Original) The method set forth in claim 13, wherein the housing of the fining tank includes and inlet end wall and an outlet end wall spaced apart from the inlet end wall in the flow direction of the molten glass bath, the housing of the fining tank further including a partition wall that extends downwardly from a roof of the housing towards a floor of the housing to define, together with corresponding portions of the floor and opposed sidewalls, a submerged passageway, the partition wall and the inlet end wall of the housing defining a glass receiving zone of the fining chamber, and wherein each of the unfined soda-lime-silica glass and the additive particles are introduced into the fining chamber of the fining tank within the glass receiving zone.  
18. (Original) The method set forth in claim 17, wherein the fining tank further includes one or more heat emitting devices that heat the molten glass bath within the glass receiving zone of the fining chamber.  
19. (Currently Amended) The method set forth in claim 13, wherein the unfined molten glass has a volume percentage of gas bubbles 3 to 1.5 gm/cm3, and wherein the fined 3 to 2.5 gm/cm3.  
20. (Canceled) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art documents are Kunkle (US 4,632,687) and Ishikawa (US 2013/0239618).
Although Kunkle teaches a method of fining submerged combustion glass; Kunkle does not teach or suggest introducing additive particles directly into the fining chamber. Instead, Kunkle teaches introducing additives particles into the submerged combustion melter.
Although Ishikawa teaches a method of fining submerged combustion glass; Ishikawa does not teach or suggest introducing additive particles directly into the fining chamber. Instead, Ishikawa teaches introducing additive particles into a burner that then introduces the additives into the fining chamber in molten form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741